990 F.2d 1260
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lionel Ernest THOLMER, Petitioner-Appellant,v.James ROWLAND, et. al., Respondents-Appellees
No. 91-16892.
United States Court of Appeals, Ninth Circuit.
Submitted March 9, 1993.*Decided March 31, 1993.

Before CHOY, PREGERSON and BEEZER, Circuit Judges.

ORDER

1
The district court order denying the petition for writ of habeas corpus is affirmed for the reasons set forth in the well-written, well-reasoned memorandum of Findings and Recommendations adopted by the District Court.


2
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4